USCA11 Case: 21-13378    Document: 34-1      Date Filed: 12/22/2022   Page: 1 of 11




                                                [DO NOT PUBLISH]


                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-13378
                           Non-Argument Calendar
                           ____________________

        UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
        versus
        SHAWN LOUIS SUTTER,


                                                    Defendant-Appellant.


                           ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                   D.C. Docket No. 8:12-cr-00301-TPB-SPF-2
USCA11 Case: 21-13378      Document: 34-1      Date Filed: 12/22/2022     Page: 2 of 11




        2                      Opinion of the Court                 21-13378

                             ____________________

        Before JILL PRYOR, LUCK, and LAGOA, Circuit Judges.
        PER CURIAM:
               Shawn Sutter appeals his sentence imposed upon the revo-
        cation of his supervised release. He argues that the district court
        lacked jurisdiction to revoke his supervised release because he was
        not serving a term of supervised release that the district court could
        revoke. After careful review, we affirm.
                                          I.
               While on supervised release for a previous conviction, Sut-
        ter pled guilty to one count of conspiring to distribute and possess
        with intent to distribute 50 grams or more of methamphetamine
        and 500 grams or more of a substance containing methampheta-
        mine, in violation of 18 U.S.C. § 841(a)(1), (b)(1)(A)(viii). The dis-
        trict court sentenced him to 240 months’ imprisonment for the
        new charge and 37 months’ imprisonment for the violation of the
        terms of his supervised release, to be served consecutively. The
        court ordered that Sutter’s 240-month term of incarceration be fol-
        lowed by 10 years of supervised release.
               Years after his sentencing, the government filed a Rule 35(b)
        motion based on Sutter’s substantial assistance in a state prosecu-
        tion. At a hearing on the motion, at which Sutter was present, the
        government sought “a three-level reduction” in Sutter’s Sentenc-
        ing Guidelines calculation. Sutter, in turn, sought an additional
USCA11 Case: 21-13378      Document: 34-1      Date Filed: 12/22/2022      Page: 3 of 11




        21-13378                Opinion of the Court                         3

        two-level “adjustment” under 18 U.S.C. § 3582(c)(2) based on
        Amendment 782 to the Guidelines, which reduced the base offense
        level for a subset of drug offenses. See United States v. Marroquin-
        Medina, 817 F.3d 1285, 1288 (11th Cir. 2016). Sutter requested that
        his sentence be reduced to time served. At the hearing, Sutter tes-
        tified that he had provided assistance to the government in several
        state and federal cases. A second witness, a friend of Sutter’s, testi-
        fied that he would be willing to employ Sutter near Washington,
        DC, upon his release. Sutter noted that he had completed classes
        while in prison and wished to turn his life around.
               The district court granted the Rule 35 motion and the
        § 3582(c)(2) motion based on Amendment 782. The court reduced
        Sutter’s sentence to 100 months’ imprisonment with credit for time
        served, this time to run concurrently to the 37-month sentence for
        the violation of his supervised release. The court also recom-
        mended that Sutter be transferred from the federal penitentiary in
        Atlanta to a facility closer to the DC area that would provide him
        with more opportunities, including vocational training, education,
        and substance abuse treatment. The court advised Sutter of his
        right to appeal. The court did not mention supervised release at the
        hearing, but in its written amended judgment the court listed the
        100-month prison term and 10 years of supervised release.
               After serving the reduced term of incarceration, Sutter be-
        gan—according to the government—serving his term of super-
        vised release. Less than two years later, the probation office peti-
        tioned the district court for revocation of Sutter’s supervised
USCA11 Case: 21-13378         Document: 34-1        Date Filed: 12/22/2022        Page: 4 of 11




        4                         Opinion of the Court                      21-13378

        release, citing, among other things, his arrest for state charges of
        trafficking in methamphetamine. In anticipation of the revocation
        hearing, the probation office issued a sentencing recommendation
        in which it calculated his guidelines range as 46 to 57 months’ im-
        prisonment and recommended that he be sentenced to 57 months.
                Sutter moved to dismiss the alleged violation of his super-
        vised release, arguing that the district court lacked jurisdiction to
        order his detention. He contended that the hearing on the govern-
        ment’s Rule 35(b) motion resulted in his resentencing and that,
        when the court resentenced him to 100 months’ imprisonment, it
        failed to include a term of supervised release. Since he was not un-
        der a term of supervised release, Sutter argued, the court had no
        jurisdiction to order the revocation of supervised release or his de-
        tention. Sutter acknowledged that the district court’s amended
        written judgment provided for a 10-year term of supervised release
        but argued that the court’s written pronouncement conflicted with
        its oral pronouncement and that the oral pronouncement must
        control.
                 The district court rejected Sutter’s arguments and denied his
        motion, concluding that the Rule 35(b) hearing was not a resen-
        tencing proceeding and that Sutter was presently on supervised re-
        lease. 1 After taking evidence on the alleged violations, the district


        1
         The district court alternatively concluded that Sutter’s motion to dismiss was
        an unauthorized second or successive 28 U.S.C. § 2255 motion because Sutter
USCA11 Case: 21-13378         Document: 34-1         Date Filed: 12/22/2022         Page: 5 of 11




        21-13378                   Opinion of the Court                                5

        court adjudged Sutter in violation of the terms of his supervised
        release, revoked his supervised release, and sentenced him to 48
        months’ imprisonment.
                This is Sutter’s appeal.
                                               II.
               We review de novo a district court’s determination regard-
        ing its jurisdiction. United States v. McIntosh, 704 F.3d 894, 900
        (11th Cir. 2013). We also review de novo “the legality of a sentence,
        including a sentence imposed pursuant to revocation of supervised
        release.” United States v. Cunningham, 800 F.3d 1290, 1291 (11th
        Cir. 2015).
                                              III.
               Sutter argues that the district court erred in denying his mo-
        tion to dismiss the alleged violation of supervised release. As he ar-
        gued in the district court, Sutter contends that the Rule 35(b) hear-
        ing was a resentencing hearing. Because the district court did not
        pronounce a term of supervised release at that hearing, Sutter says,
        the court did not impose one. Recognizing that the court’s later
        written amended judgment provided for a 10-year term of


        had already filed two § 2255 motions. We disagree: Sutter moved to dismiss
        the alleged violation of supervised release, the district court denied the mo-
        tion, and we have jurisdiction on appeal from the imposition of supervised
        release to consider the court’s disposition of Sutter’s motion. In any event, our
        disagreement does not affect the outcome of this decision because we agree
        with the district court’s alternative merits determination.
USCA11 Case: 21-13378      Document: 34-1      Date Filed: 12/22/2022     Page: 6 of 11




        6                      Opinion of the Court                 21-13378

        supervised release, Sutter argues that because that pronouncement
        conflicted with the oral pronouncement at the resentencing, the
        oral pronouncement must govern. For these reasons, he argues, he
        was not on supervised release when the probation office petitioned
        for revocation, and so the district court was without jurisdiction to
        detain him and revoke supervised release. We reject his argument.
               We have not expressly held that a Rule 35(b) substantial-as-
        sistance hearing cannot result in an entirely new sentence. But the
        language of the rule itself does not seem to provide for a full resen-
        tencing. See Fed. R. Crim. P. 35(b) (permitting a district court to
        “reduce a sentence” based on a defendant’s substantial assistance
        (emphasis added)). Further, albeit in a different context, we have
        said that “a Rule 35(b) reduction does not constitute a resentencing
        where an old sentence is invalidated and replaced with a new one.”
        Murphy v. United States, 634 F.3d 1303, 1314 (11th Cir. 2011) (hold-
        ing that a Rule 35 reduction does not affect the statute of limita-
        tions to file a motion to vacate under 28 U.S.C. § 2255). In Murphy,
        we explained that because the government’s Rule 35 motion is a
        matter of leniency or grace, “it is impossible for the [] validity of
        the underlying conviction, and, indeed, of the sentence itself to be
        at issue in a Rule 35(b) proceeding.” Id. at 1313 (internal quotation
        marks omitted). “If the validity of the underlying . . . sentence can-
        not be at issue in a Rule 35(b) proceeding, it makes no sense to say
        that a Rule 35(b) reduction constitutes a genuine ‘resentencing’
        that gives rise to a new ‘judgment.’” Id. “Instead, a defendant im-
        prisoned by a sentence that has been reduced under Rule 35(b) is
USCA11 Case: 21-13378      Document: 34-1      Date Filed: 12/22/2022      Page: 7 of 11




        21-13378                Opinion of the Court                         7

        still serving the original, valid, and final judgment of conviction and
        sentence.” Id.
               Motions for a reduction under § 3582(c)(2) are similar. The
        text of the statute provides that a “court may reduce the term of
        imprisonment” based on an amendment to the Guidelines. 18
        U.S.C. § 3582(c)(2) (emphasis added). And, when considering
        whether a § 3582(c)(2) reduction restarts the § 2255 statute of limi-
        tations, we have held that “[a] sentence reduction pursuant to
        § 3582(c) does not constitute a de novo resentencing, but instead
        effects only a limited adjustment to an otherwise final sentence”
        and thus is “not a plenary resentencing proceeding.” Armstrong v.
        United States, 986 F.3d 1345, 1351 (11th Cir. 2021).
              We are bound by Murphy and Armstrong, under which the
        hearing in Sutter’s case was not a resentencing. See United States
        v. White, 837 F.3d 1225, 1228 (11th Cir. 2016) (explaining that un-
        der our prior panel precedent rule, we are bound to follow a prior
        binding precedent unless we overrule it en banc or the Supreme
        Court overrules or abrogates it).
               Even assuming, however, that Murphy and Armstrong did
        not establish a bright-line rule that the proceedings at issue here
        could not constitute a resentencing, we conclude that Sutter’s Rule
        35(b) hearing did not result in his resentencing. The Sixth Circuit’s
        decision in United States v. Booth, 551 F.3d 535 (6th Cir. 2009), is
        instructive. In that case, a defendant was serving a term of impris-
        onment to be followed by a term of supervised release when the
        government filed a Rule 35(b) motion. Id. at 536. Without
USCA11 Case: 21-13378      Document: 34-1      Date Filed: 12/22/2022     Page: 8 of 11




        8                      Opinion of the Court                 21-13378

        mentioning the supervised release term, the district court granted
        the government’s motion. Id. at 536–37. After serving his reduced
        term of imprisonment, the defendant began serving a term of su-
        pervised release. Id. at 537. The probation office petitioned for rev-
        ocation of supervised release based on alleged violations of the
        terms of the defendant’s release. Id. In response, the defendant ar-
        gued that he was not serving a term of supervised release because
        the district court in the Rule 35(b) proceeding reduced his “whole
        sentence” to a lower term of incarceration and no supervised re-
        lease. Id. at 538.
                The district court rejected the defendant’s argument, and
        the Sixth Circuit affirmed. Id. The court explained that because the
        government’s Rule 35(b) motion did not ask for a reduction or
        elimination of the defendant’s term of supervised release, the “dis-
        trict court did not have before it a motion to reduce or eliminate
        the terms of supervised release.” Id. at 538–39. Looking to the “lan-
        guage of the [court’s] order”—that the “Motion is GRANTED”—
        the court determined that the order “limit[ed] its scope to the relief
        requested in the Rule 35(b) motion” and “did not resentence” the
        defendant. Id. at 539. “Thus the term of supervised release, im-
        posed in the original judgment and not addressed in the motion or
        order, remained in effect.” Id.
              Applying Booth’s logic here leads to the same result. Alt-
        hough the Rule 35(b) motion is not in the record on appeal, at the
        hearing on the motion the government requested a “reduction” to
USCA11 Case: 21-13378         Document: 34-1        Date Filed: 12/22/2022        Page: 9 of 11




        21-13378                  Opinion of the Court                               9

        Sutter’s guidelines level. 2 And Sutter requested an “adjustment” to
        his guidelines level under § 3582(c)(2). So, as in Booth, the “district
        court did not have before it a motion to reduce or eliminate the
        terms of supervised release.” Id. at 539. This means that when the
        district court “grant[ed]” the two motions before it, the relief the
        court ordered was limited to reducing the term of Sutter’s incarcer-
        ation, and the original term of supervised release remained in ef-
        fect. See id. at 539.
                Sutter nonetheless argues that his case is different because
        the district court held an in-person hearing at which he was pre-
        sent, orally pronounced a change in prisons, recommended certain
        programs, and told him of his right to appeal. We do not think
        these differences are material. First, the district court can only rec-
        ommend a change in facilities and participation in certain pro-
        grams—those changes are ultimately up to the Department of Cor-
        rections. Second, “a Rule 35(b) modification creates a separate right
        to appeal” not because it is a resentencing, but because it is “dis-
        tinct[] from the sentence itself.” United States v. Hardman, 778 F.3d
        896, 902 (11th Cir. 2014). Third, it is true that the district court in
        Booth did not conduct an in-person hearing as the court did here.
        But the mere fact that the district court held a hearing and permit-
        ted Sutter to be present for the modification proceedings—when

        2
          Despite relying heavily on Booth in his argument on appeal, Sutter does not
        represent or argue that the Rule 35(b) motion in his case was distinguishable
        from the one in Booth, in that it did not ask for a reduction or elimination of
        the term of supervised release
USCA11 Case: 21-13378      Document: 34-1      Date Filed: 12/22/2022     Page: 10 of 11




        10                      Opinion of the Court                 21-13378

        neither a hearing nor his presence was required—does not trans-
        form the hearing into something it otherwise was not.
                In short, Sutter’s Rule 35(b) proceedings did not result in a
        resentencing. See United States v. Spallone, 399 F.3d 415, 425 (2d
        Cir. 2005) (considering “the totality of circumstances” in determin-
        ing whether the district court intended to resentence the defendant
        upon the government’s Rule 35(b) motion and concluding that the
        district court did not intend to eliminate the defendant’s term of
        supervised release).
               That leaves the question of whether the district court’s fail-
        ure to orally pronounce the 10-year term of supervised release at
        the Rule 35(b) hearing rendered that portion of his sentence null. It
        does not. As we explained above, “a defendant imprisoned by a
        sentence that has been reduced under Rule 35(b) is still serving the
        original, valid, and final judgment of conviction and sentence.”
        Murphy, 634 F.3d at 1313. This means Sutter was still serving his
        original sentence—including his 10-year term of supervised re-
        lease—after the Rule 35(b) modification. To the extent the district
        court’s failure to re-state orally that Sutter was subject to a term of
        supervised release created an ambiguity as to his sentence, that am-
        biguity was resolved by the court’s written amended judgment,
        which included the term of supervised release. Sutter has it back-
        wards when he argues that an oral sentencing pronouncement
        trumps a written judgment. See United States v. Purcell, 715 F.2d
        561, 563 (11th Cir. 1983) (explaining that, “[w]hen there is an ambi-
        guity in the oral sentencing, as opposed to a conflict between the
USCA11 Case: 21-13378     Document: 34-1      Date Filed: 12/22/2022   Page: 11 of 11




        21-13378               Opinion of the Court                      11

        oral pronouncement and the written judgment,” we examine the
        written judgment to determine the district court’s intention in sen-
        tencing the defendant).
                                        IV.
                The district court validly revoked Sutter’s supervised re-
        lease; therefore, we affirm.
              AFFIRMED.